DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (US Patent Application Publication 2018/0092133), and further in view of Barbaresi et al (US Patent Application Publication 2008/0004054). Hereinafter Starsinic and Barbaresi.

Regarding claim 1, Starsinic discloses a multicast control device (gateway device) comprising: 
at least one memory storing instructions (the gateway device includes memory, paragraphs [0041], [0046]); and 
at least one processor configured to execute the instructions (the gateway device includes processor, that performs signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the device to operate in a wireless environment, paragraphs [0041], [0042], [0046]) to: 
receive a first joining request message from a communication terminal to join a multicast service (the UE attempts to join the MBMS service, where the UE sends an IGMP/MLD Join request to the Multicast Address, and the MBMS-GW or GGSN sends an MBMS Authorization Request to the BM-SC, paragraphs [0062], [0109], [0110]).
While Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “determine whether a number of communication terminals which have already joined the multicast service has reached a predetermined threshold; reject the joining of the communication terminal sending the first joining request message to the multicast service based on a determination that the number of communication terminals which have already joined the multicast service has reached the predetermined threshold; send, to the communication terminal which was rejected from joining the multicast service, preferential information indicating approval for preferentially joining the multicast service; and preferentially allow joining of the communication terminal sending a second joining request message to the multicast service, the second joining request message containing the preferential information indicating the approval for preferentially joining the multicast service.”
Barbaresi discloses “determine whether a number of communication terminals which have already joined the multicast service has reached a predetermined threshold; reject the joining of the communication terminal sending the first joining request message to the multicast service based on a determination that the number of communication terminals which have already joined the multicast service has reached the predetermined threshold; send, to the communication terminal which was rejected from joining the multicast service, preferential the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC provides the MBMS service to the UEs (paragraphs [0048] – [0050]). The UE is rejected to join the MBMS service, and is provided with a default radio bearer configuration to join, where the default radio bearer is preferential information provided to the UE.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 3, Starsinic and Barbaresi disclose the multicast control device according to Claim 1, but Starsinic does not explicitly disclose wherein the at least one processor is further configured to execute the instructions to allow joining of the communication terminal sending the second joining request message containing the preferential information preferentially to another communication terminal sending another joining request message not containing the preferential information.
Barbaresi discloses the RNC selects a default p-t-m radio bearer configuration, and signals such configuration to the UEs in order to gain information related to how many UEs are not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC downgrades the p-t-m radio bearer configuration to provide the MBMS service to the UE (paragraphs [0049], [0050]). The UE is rejected to join the MBMS service, and is provided with a default radio bearer configuration (i.e. preferential information) to join, where the default radio bearer configuration is not supported.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 4, Starsinic and Barbaresi disclose the multicast control device according to Claim 1, but Starsinic does not explicitly disclose wherein the at least one processor is further configured to execute the instructions to receive connection information of another communication terminal joining the multicast service from at least one base station connected to the another communication terminal, and determine whether the number of communication terminals which have already joined the multicast service has reached the predetermined threshold based on the connection information.
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m radio bearer configuration, and signals such configuration to the UEs in order to gain information related to how many UEs are not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC downgrades the p-t-m radio bearer configuration to provide the MBMS service to the UE (paragraphs [0049], [0050]). The controller determines whether to allow the UEs to access the MBMS service based on the threshold that is predetermined.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the Barbaresi).

Regarding claim 5, Starsinic and Barbaresi disclose the multicast control device according to Claim 1, but Starsinic does not explicitly disclose wherein, when connection of at least one communication terminal which has already joined the multicast service is removed in a state where the number of communication terminals which have already joined the multicast service has reached the predetermined threshold, the at least one processor is further configured to execute the instructions to allow joining of a new communication terminal to the multicast service.
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m radio bearer configuration, and signals such configuration to the UEs in order to gain information related to how many UEs are not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC downgrades the p-t-m radio bearer configuration to provide the MBMS service to the UE (paragraphs [0049], [0050]). The controller determines whether to allow the UEs to access the MBMS service based on the threshold that is predetermined.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 6, Starsinic and Barbaresi disclose the multicast control device according to Claim 1, Starsinic discloses wherein 
the communication terminal to join the multicast service is an Internet of Things (IoT) device (the M2M/IoT/WoT communication system includes M2M gateway devices and M2M terminal devices, paragraphs [0033] – [0035]; the M2M terminal devices are UEs, which are IoT devices).
While Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “a number of IoT devices that can join the multicast service is a smaller number than a maximum number of devices allowed to connect in a cell formed by a base station.”
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission (paragraphs [0048], [0049]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).  

Regarding claim 7, Starsinic discloses a multicast control method comprising: 
receiving a first joining request message from a communication terminal to join a multicast service (the UE attempts to join the MBMS service, where the UE sends an IGMP/MLD Join request to the Multicast Address, and the MBMS-GW or GGSN sends an MBMS Authorization Request to the BM-SC, paragraphs [0062], [0109], [0110]).  
While Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “determining whether a number of communication terminals which have already joined the multicast service has reached a predetermined threshold; rejecting joining of the 
Barbaresi discloses “determining whether a number of communication terminals which have already joined the multicast service has reached a predetermined threshold; rejecting joining of the communication terminal sending the first joining request message to the multicast service based on a determination that the number of communication terminals which have already joined the multicast service has reached the predetermined threshold; sending, to the communication terminal which was rejected from joining the multicast service, preferential information indicating approval for preferentially joining the multicast service; and preferentially allowing joining of the communication terminal sending a second joining request message to the multicast service, the second joining request message containing the preferential information indicating the approval for preferentially joining the multicast service” as the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC provides the MBMS service to the UEs (paragraphs [0048] – [0050]). The UE is rejected to join the MBMS service, and is provided with a default radio bearer configuration to join, where the default radio bearer is preferential information provided to the UE.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 8, Starsinic discloses a non-transitory computer readable medium (the gateway device includes memory, paragraphs [0041], [0046]) storing a program causing a computer (the gateway device includes processor, that performs signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the device to operate in a wireless environment, such as the processor access information from, and store data in any type of suitable memory, paragraphs [0041], [0042], [0046]) to perform: 
receiving a first joining request message from a communication terminal to join a multicast service (the UE attempts to join the MBMS service, where the UE sends an IGMP/MLD Join request to the Multicast Address, and the MBMS-GW or GGSN sends an MBMS Authorization Request to the BM-SC, paragraphs [0062], [0109], [0110]). 
While Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “determining whether a number of communication terminals which have already joined the multicast service has reached a predetermined threshold; rejecting joining of the communication terminal sending the first joining request message to the multicast service based on a determination that the number of communication terminals which have already joined the multicast service has reached the predetermined threshold; sending, to the communication terminal which was rejected from joining the multicast service, preferential information indicating approval for preferentially joining the multicast service; and preferentially allowing joining of the communication terminal sending a second joining request message to the multicast service, the second joining request message containing the preferential information indicating the approval for preferentially joining the multicast service.”
Barbaresi discloses “determining whether a number of communication terminals which have already joined the multicast service has reached a predetermined threshold; rejecting joining of the communication terminal sending the first joining request message to the multicast service based on a determination that the number of communication terminals which have already joined the multicast service has reached the predetermined threshold; sending, to the communication terminal which was rejected from joining the multicast service, preferential the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC provides the MBMS service to the UEs (paragraphs [0048] – [0050]). The UE is rejected to join the MBMS service, and is provided with a default radio bearer configuration to join, where the default radio bearer is preferential information provided to the UE.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Response to Arguments
Applicant's arguments, see pages 6 – 9, filed November 30, 2021, with respect to Claims 1, and 3 – 8 have been fully considered but they are not persuasive. Applicants argue that A) STARSINIC and BARBARESI do not teach “send, to the communication terminal which was rejected from joining the multicast service, preferential information indicating approval for preferentially joining the multicast service; and preferentially allow joining of the communication terminal sending a second joining request message to the multicast service, the second joining request message containing the preferential information indicating the approval for preferentially joining the multicast service” in Claims 1, 7, and 8.

In response to A), the examiner respectfully disagrees. 
First, STARSINIC discloses the UE sending a request in attempt to join the MBMS service, where the MBMS-GW (or GGSN) receives the initial (i.e. first) request (paragraph [0062]). STARSINIC discloses the request is further determined through MBMS registration request in order to activate the MBMS service for the UE (paragraph [0062]). Furthermore, STARSINIC discloses BM-SC that controls the MBMS Session generates an inquiry whether the UE is permitted to join the group or not (paragraph [0114]). As such, STARSINIC teaches allowing the UE to join the MBMS service or not allowing the UE to join the MBMS service. However, STARSINIC does not explicitly teach allowing or rejecting the UE to join the MBMS based on whether the multicast service has reached a predetermined threshold.
 BARBARESI discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer 
BARBARESI teaches the RNC selecting a default radio bearer configuration to send to the UE (paragraph [0049]). The default radio bearer configuration is the preferential information for the RNC to transmit to the UE. Since STARSINIC does not teach transmitting default radio bearer configuration as a response to the UE to allow or reject the UE joining, it would have been obvious to incorporate the default radio bearer configuration providing a response when a threshold is exceed as taught by BARBARESI for providing response when the threshold is exceeded. 
BARBARESI teaches the UE providing feedback to the RNC after receiving the default radio bearer configuration for configuring the MBMS radio bearer (paragraph [0050]). The UE sends a feedback in response to the received message. STARSINIC teaches UE receiving a message that indicates the device is authorized to utilize MBMS service, where the UE sends the join request when it is authorized. Therefore, the UE of STARSINIC sends a feedback to join the MBMS service, where the UE is allowed to join the MBMS service. Since STARSINIC does not 
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of BARBARESI).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YAO et al – the RP processes multicast transmission request of the multicast source according to the multicast transmission request and remaining resources available for multicast forwarding in the RP when the RP receives a multicast transmission request from a multicast source, where the RP is configured to have an upper limit of the number of multicast sources for each multicast group, so that any new multicast transmission request is rejected when the number of multicast sources that are forwarding multicast data to a multicast group reaches this upper limit
KOTECHA et al – the system receives a request from a user device to receive multicast content via a first base station, where the content was previously received via a second base station from a user device, and the first base station processes the multicast content in response to the request to transmit a copy of the content based on the determination that the first base station can processes the multicast content

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468